Exhibit 10.4

ICOS CORPORATION

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT, (the “Agreement”) is entered into
pursuant to the ICOS Corporation Change in Control Severance Plan (the “Plan”)
effective as of October 16, 2006, (the “Effective Date”), by and between Shing
Chang, Ph.D. (the “Employee”) and ICOS Corporation, a Washington corporation,
(the “Company”). This Agreement and the Plan provide the complete terms and
conditions of the Employee’s participation in the Plan and this Agreement
supersedes all prior agreements with respect to the Employee’s participation in
the Plan. The Plan and this Agreement constitute the Summary Plan Description
required under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

1. Definitions. The following definitions shall apply for all purposes under
this Agreement:

(a) Announcement. “Announcement” means the earlier of (i) the initial public
announcement by the Company that it has entered into a definitive agreement
which, upon consummation of the transactions contemplated thereby, will result
in a Change in Control or (ii) the initial public announcement by the Company
that a transaction or event constituting a Change in Control has occurred.

(b) Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(c) Change in Control. “Change in Control” means the occurrence of any one or
more of the following events that occur on or after the Effective Date:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, unless more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
are immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such merger,
consolidation or other reorganization;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Company’s Board of Directors (“Board”),
as a result of which fewer than one-half of the incumbent directors are
directors who either (A) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
“original directors”) or (B) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved;

 

1



--------------------------------------------------------------------------------

(iv) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the
“Exchange Act”), directly or indirectly, of securities of the Company
representing at least 20% of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this Paragraph (iv), the
term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude:

(A) A trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company;

(B) A corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company; and

(C) The Company; or

(v) Shareholder approval of a complete liquidation or dissolution of the
Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions. For purposes of
Section 1(c)(i) above, the calculation of voting power shall be made as if the
date of the acquisition were a record date for a vote of the Company’s
shareholders, and for purposes of Section 1(c)(iv) above, the calculation of
voting power shall be made as if the date of the consummation of the transaction
were a record date for a vote of the Company’s shareholders.

(d) Good Reason. “Good Reason” shall mean the occurrence on or after the
effective date of a Change in Control of any of the following (without the
Employee’s express written consent which specifically references this
Agreement):

(i) a material and substantial diminution in the nature or status of the
Employee’s position, authority, title, reporting relationships, duties or
responsibilities, in each case as in effect immediately prior to the
Announcement or any other action by the Company or a successor entity which
results in such a material and substantial diminution, excluding for this
purpose an isolated and inadvertent action not taken in bad faith and which is
remedied by the Company or successor entity within 15 days after receipt of
notice thereof given by the Employee;

(ii) one or more reductions in the Employee’s “total compensation,” which is
defined as follows:

(A) any reduction in the Employee’s base salary, except for across-the-board
base salary reductions similarly affecting all management personnel of the
Company and all management personnel of the “person” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) in control of the Company; or

 

2



--------------------------------------------------------------------------------

(B) any reduction in the Employee’s target annual bonus percentage of base
salary;

(iii) the failure to grant to the Employee stock options, stock units,
performance shares, or other equity-based compensation during each twelve
(12) month period following the Change in Control having a substantially similar
value in the aggregate (measured as of the date of grant) as those rights
granted to the Employee on an annualized average basis, and having all other
material terms (including vesting requirements) at least as favorable to the
Employee, as those rights granted to him or her during the three-year period
immediately prior to the Change in Control;

(iv) the delivery of notification to the Employee that his or her principal
place of work will be relocated by a distance of 35 miles or more;

(v) the Company’s failure to continue to provide the Employee with benefits
substantially similar in the aggregate to those enjoyed by the Employee under
any of the Company’s life insurance, medical, health and accident, disability,
pension, retirement, or other welfare benefit plans in which the Employee and
his or her eligible family members were participating at the time of the Change
in Control, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits, or the failure by the Company
to provide the Employee with the number of paid vacation days to which the
Employee is entitled on the basis of his or her years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; or

(vi) the material breach by the Company or by its successor entity of any
material obligation owed to the Employee under the Plan or this Agreement.

Before “Good Reason” has been deemed to have occurred, the Employee must give
the Company written notice detailing why the Employee believes a Good Reason
event has occurred. The Company shall then have 15 days after its receipt of
written notice to cure the items cited in the written notice so that “Good
Reason” will have not formally occurred with respect to the event(s) in
question.

(e) Just Cause. “Just Cause” means any one or more of the following:

(i) The Employee’s willful and continued failure to substantially perform the
Employee’s duties with the Company, as reasonably determined by the Board in
good faith (other than any such failure resulting from the Employee’s incapacity
due to any physical or mental illness of the Employee or any such actual or
anticipated failure after the Employee’s issuance of a notice of termination for
Good Reason), after a written demand for substantial performance is delivered to
the Employee by the Board, which demand specifically identifies the manner in
which the Board believes that the Employee has not substantially performed the
Employee’s duties;

(ii) The Employee’s willful and continued failure to substantially follow and
comply with the specific and lawful directives of the Board, as reasonably
determined by the Board in good faith (other than any such failure resulting
from the Employee’s

 

3



--------------------------------------------------------------------------------

incapacity due to any physical or mental illness of the Employee or any such
actual or anticipated failure after the Employee’s issuance of a notice of
termination for Good Reason), after a written demand for substantial performance
is delivered to the Employee by the Board, which demand specifically identifies
the manner in which the Board believes that the Employee has not substantially
performed the Employee’s duties;

(iii) The conviction of the Employee by a court of competent jurisdiction (or
the entering of a plea of nolo contendere or guilty by the Employee) for a
felony crime;

(iv) The Employee’s misconduct, fraud or dishonesty that causes material harm or
damage to the Company; or

(v) Any unauthorized use or disclosure of confidential information or trade
secrets by the Employee that causes material harm or damage to the Company.

For purposes of this Section 1(e), no act, or failure to act, on the Employee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Employee not in good faith. Notwithstanding the foregoing, the Employee shall
not be deemed terminated for Just Cause pursuant to Sections 1(e)(i) or
(ii) hereof unless and until there shall have been delivered to the Employee a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board (after
reasonable notice to the Employee, an opportunity for the Employee, together
with his or her counsel, to be heard before the Board and a reasonable
opportunity to cure), finding that in the Board’s good faith determination the
Employee had engaged in conduct set forth in this Section 1(e) and specifying
the particulars thereof in reasonable detail.

(f) Separation from Service. “Separation from Service” means the Employee’s
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury Regulations thereunder.

(g) Severance Payment. “Severance Payment” shall mean the cash severance payment
described in Section 2(b)(i).

(h) Specified Interest Rate. “Specified Interest Rate” shall mean a rate equal
to 75 basis points over the yield on the Treasury Constant Maturity Series with
maturity equal to six months as of the date of the Employee’s Separation from
Service, as reported in Federal Reserve Statistical Release H.15.

(i) Total Disability. “Total Disability” shall be deemed to have occurred if the
Employee is classified as disabled under a long-term disability policy of the
Company or, if no such policy applies, the Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

4



--------------------------------------------------------------------------------

2. Qualifying Termination; Severance Benefits.

(a) Qualifying Termination. The Employee shall be entitled to receive the
Severance Payment and other benefits described in Section 2(b) below if within
the 18-month period commencing with the date of the occurrence of a Change in
Control, either:

(i) The Employee resigns his or her employment for Good Reason within six months
after the Employee of the occurrence of an event specified in Section 1(d); or

(ii) The Company terminates the Employee’s employment for any reason other than
Just Cause, death or Total Disability.

The occurrence of either Section 2(a)(i) or 2(a)(ii) is a “Qualifying
Termination”.

(b) Severance Benefits.

(i) Cash Payment. In the event of a Qualifying Termination, the Employee shall
be entitled to receive an amount equal to the sum of:

(A) one times the Employee’s annual base salary, as in effect on the date of the
termination of the Employee’s employment (or, if greater, the Employee’s annual
base salary as in effect on the date of the Announcement) and calculated without
regard to any reduction in the Employee’s annual base salary that constitutes
Good Reason;

(B) an amount determined by multiplying one times the greatest of (1) the
Employee’s performance cash bonus at target for the year of termination, (2) the
Employee’s performance cash bonus at target for the calendar year which includes
the Announcement or (3) the most recent annual cash bonus payment received by
the Employee;

(C) an amount determined by multiplying the greatest of (1) the Employee’s
performance cash bonus at target for the year of termination, (2) the Employee’s
performance cash bonus at target for the calendar year which includes the
Announcement or (3) the most recent annual cash bonus payment received by the
Employee, by a fraction the numerator of which is the number of days elapsed
since the completion of the most recently completed performance period for which
a bonus was paid (or for which the Compensation Committee determined that no
bonus was payable) and the denominator of which is 365; and

(D) $30,000, which the Company intends to be used for the purpose of obtaining
financial counseling, tax planning and outplacement services.

Subject to Section 2(d) below, the Severance Payment shall be made to the
Employee in a single lump sum cash payment on or as soon as practicable
following the day of the Employee’s Separation from Service, but in any event no
later than 15 business days following the Employee’s Separation from Service;
provided, however, that if the Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, the Severance Payment shall be made on the
first business day that is at least six months

 

5



--------------------------------------------------------------------------------

after the date of the Employee’s Separation from Service (or, if earlier, the
date of the Employee’s death). In the event that payment of the Severance
Payment is delayed as a result of the Employee’s status as a “specified
employee,” the Employee shall also be entitled to receive interest on the
Severance Payment at the Specified Interest Rate from the date of the Employee’s
Separation from Service through the expiration of the period ending three days
prior to the date the Severance Payment is made.

(ii) Accelerated Vesting. Upon the occurrence of a Qualifying Termination, all
of the Employee’s then outstanding stock options, restricted stock awards, and
performance shares shall accelerate and become fully vested.

(iii) Benefits Coverage.

(A) Upon the occurrence of a Qualifying Termination, the Company shall either
(1) continue to provide the Employee and the Employee’s covered dependents with
fully-insured health (including, medical, prescription and vision), dental,
long-term and short-term disability, life and accidental death or dismemberment
benefits coverages that are at least as favorable to the Employee and the
Employee’s covered dependents (as determined on a coverage-by-coverage basis and
taking into account all tax consequences to the Employee and the Employee’s
covered dependents) as the coverages provided to the Employee and the Employee’s
covered dependents immediately prior to the Qualifying Termination (or, if
greater, immediately prior to the Announcement), or (2) provide the Employee
with a different benefits arrangement that is substantially economically
equivalent to the Employee, including on a coverage-by-coverage and after-tax
basis. The Company shall continue to provide such coverage and benefits until
the earlier of (1) the date that the Employee becomes covered by comparable
coverage offered by another employer, or (2) the date that is 12 months after
the Employee’s Qualifying Termination. All coverage and benefits provided
pursuant to this Section 2(b)(iii) shall be pursuant to an arrangement that
qualifies for an exception from, or complies with, the requirements of
Section 409A of the Code (whether or not the Company elects to provide such
fully-insured coverage and benefits or an arrangement that is substantially
economically equivalent to the Employee). As a condition to providing the
coverage and benefits described in this Section 2(b)(iii), the Company may
require the Employee to pay the employee portion of the cost of such benefits
(with such employee portion to be an amount not exceeding the rate charged to
other active employees of the Company on the date of the Employee’s Qualifying
Termination or, if less, immediately prior to the Announcement).

(B) Nothing in this Section 2(b)(iii) shall reduce or eliminate the rights of
the Employee and the Employee’s dependents under Section 4980B of the Code,
Sections 601 through 608 of ERISA, or under any other applicable law.

(c) Mitigation. Except as may be expressly provided in this Agreement, (i) the
Employee shall not be required to mitigate the amount of any payment or benefit
contemplated by this Section 2 (whether by seeking new employment or in any
other manner) and (ii) no payment shall be reduced by earnings that the Employee
may receive from any other source.

 

6



--------------------------------------------------------------------------------

(d) Conditions. All payments and benefits provided under this Section 2 and
Section 3 below are conditioned on the Employee’s continuing compliance with the
Plan, this Agreement and the Employee’s execution (and effectiveness) of a
release of claims and covenant not to sue substantially in the form provided in
Exhibit A upon termination of employment. There is no entitlement to any
payments or benefits unless and until such release of claims and covenant not to
sue is effective.

3. Tax Effect of Payments.

(a) Excise Taxes. In the event that it is determined that any payment or
distribution of any type to or for the benefit of the Employee made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of the Plan and this Agreement or otherwise
(the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then the Company will make an
additional payment to the Employee (the “Gross-Up Payment”) in an amount
sufficient to cover (1) any Excise Taxes, (2) all taxes on the Gross-Up Payment,
and (3) all interest and/or penalties imposed with respect to such taxes. For
purposes of determining the amount of the Gross-Up Payment, the Employee shall
be deemed to pay federal income tax at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Employee’s residence on the date of the Qualifying
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Company most recently prior to the Change in Control (the “Auditors”), who shall
provide their determination (the “Determination”), together with detailed
supporting calculations, both to the Company and to the Employee within seven
(7) business days of the Employee’s termination date, if applicable, or such
earlier time as is requested by the Company or by the Employee. If applicable,
the Auditors shall furnish the Employee with a written statement that such
Auditors have concluded that no Excise Tax is payable (including the reasons
therefor) and that the Employee has substantial authority not to report any
Excise Tax on the Employee’s federal income tax return. Any Determination by the
Auditors shall be binding upon the Company and the Employee, absent manifest
error. The Company shall pay the fees and costs of the Auditors. If the Auditors
do not agree to perform the tasks contemplated by this Section 3, then the
Employee shall promptly select another qualified accounting firm to perform such
tasks. The Employee and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.

 

7



--------------------------------------------------------------------------------

4. Successors.

(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and any other entity that is both an affiliate of the
successor and a party to an agreement evidencing a transaction constituting a
Change in Control, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform it in the absence of a succession. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Employee to terminate his or
her employment and receive compensation from the Company in the same amount and
on the same terms to which the Employee would be entitled hereunder if the
Employee terminated his or her employment for Good Reason during the 18-month
period commencing with the date of the occurrence of a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date of the Employee’s
termination of employment. Unless expressly provided otherwise, “Company” as
used herein shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as aforesaid.

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

5. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Effect on Other Agreements. Except as set forth below, the Employee’s rights
hereunder shall be in addition to any rights the Employee may otherwise have
under all benefit plans or agreements of the Company or its affiliates to which
the Employee is a party or in which the Employee is a participant, including,
but not limited to, any employee benefit plans, bonus plans and equity incentive
plans. The provisions of this Agreement shall not in any way abrogate the
Employee’s rights under such other plans and agreements (including, without
limitation, an

 

8



--------------------------------------------------------------------------------

Employee’s right to receive compensation for any vacation or wages accrued as of
the date of his or her termination of employment).

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.

(e) Choice of Law. This Agreement is subject to ERISA and the validity,
interpretation, construction and performance of this Agreement shall be governed
by that law. To the extent that state law is applicable, the validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Washington without regard to the conflicts of laws
principles thereof.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) No Assignment. The rights of the Employee to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 5(g) shall be void.

(h) Nondisparagement. As of the Effective Date and thereafter, the Employee
agrees that he/she will not disparage the Company or its directors, officers,
employees, affiliates, subsidiaries, predecessors, successors or assigns in any
written or oral communications to any third party. The Employee further agrees
that he/she will not direct anyone to make any disparaging oral or written
remarks to any third parties.

(i) Non-solicit; Non-compete. During the Employee’s employment with Company and
for 24 months after the Employee’s termination of employment, the Employee shall
not, directly or indirectly, either as an individual or as an employee, agent,
consultant, advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender, or in any other capacity whatsoever, of any
person, firm, corporation or partnership: (i) induce or attempt to induce any
person who at the time of such inducement is an employee of Company to perform
work or service for any other person or entity other than Company or
(ii) participate or engage in the design, development, manufacture, production,
marketing, sale or servicing of any erectile dysfunction drug.

(j) Nondisclosure. Notwithstanding any requirement that the Company may have to
publicly disclose the terms of the Plan or this Agreement pursuant to applicable
law or regulations, the Employee agrees to use reasonable efforts to maintain in
confidence the existence of the Plan and this Agreement, the contents and terms
of the Plan or this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Agreement Information”). The Employee
also agrees to take every reasonable precaution to prevent disclosure of any
Agreement Information to third parties, except for disclosures required by law
or absolutely necessary with respect to the Employee’s family members or
personal advisors who shall also agree to maintain confidentiality of the
Agreement Information.

 

9



--------------------------------------------------------------------------------

(k) ERISA; Internal Revenue Code Section 409A. The Plan and this Agreement are
intended to provide severance benefits under ERISA. The payments and benefits
provided pursuant to the Plan and this Agreement are intended to satisfy the
requirements of Code Section 409A or an exception from such requirements. The
parties acknowledge and agree that, to the extent necessary to comply with the
requirements of Code Section 409A, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, the requirements of Code Section 409A and the Department
of Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. If the terms of this Agreement do not satisfy
the requirements of Code Section 409A and all exceptions to Code Section 409A
are inapplicable, the Company and the Employee shall work together in good faith
to adopt such amendments to this Agreement, including amendments with
retroactive effect, that the Employee believes are necessary or appropriate to
comply with the requirements of Section 409A or an exception therefrom.

6. Term of Agreement. This Agreement shall continue in effect until the Company
shall have given the Employee two years advance written notice of an amendment
or cancellation that would reduce the benefits that the Employee would otherwise
receive under the pre-amended Agreement. In addition, such pre-amended version
of this Agreement shall continue in effect for a period of two years after a
Change in Control, if such Change in Control shall have occurred prior to the
effectiveness of an amendment or cancellation. Except as provided in the next
paragraph, this Agreement shall terminate if the Employee’s employment is
terminated prior to a Change in Control. Termination of the Plan or this
Agreement shall not absolve the Company of its duty to continue satisfying its
obligations under Section 2 and Section 3 if such obligations arose on or before
the effective date of the Plan and Agreement’s termination.

This Agreement shall remain effective if, in connection with an impending Change
in Control that is actually consummated, the Company terminates the Employee’s
employment for any reason other than Just Cause, death or Total Disability or
the Employee resigns his/her employment because of an event that would
constitute Good Reason. The Company’s Board of Directors shall determine in good
faith whether such a termination or resignation is occurring in connection with
an impending Change in Control. However, such a termination or resignation shall
in any event be deemed to be in connection with an impending Change in Control
if such termination or resignation (i) is required by the merger agreement or
other instrument relating to such Change in Control, (ii) is made at the express
request of the other party (or parties) to the transaction constituting such
Change in Control or (iii) is made during the five business day period
immediately preceding the date of such Change in Control.

Remainder of page intentionally left blank.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Change in Control
Severance Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.

 

EMPLOYEE:

   

Shing Chang, Ph.D.

ICOS CORPORATION:

   

By:

As Its:

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release of Claims and Covenant Not To Sue

In consideration of the payments and other benefits that ICOS Corporation, a
Washington corporation (the “Company”), is providing to Shing Chang, Ph.D. (the
“Employee”) under the Change in Control Severance Agreement entered into by and
between the Employee and the Company, dated October 16, 2006, the Employee, on
his/her own behalf and on behalf of the Employee’s representatives, agents,
heirs and assigns, waives, releases, discharges and promises never to assert any
and all claims, demands, actions, costs, rights, liabilities, damages or
obligations of every kind and nature, whether known or unknown, suspected or
unsuspected that the Employee ever had, now has or might have as of the date of
the Employee’s termination of employment with the Company against the Company or
its predecessors, parent, affiliates, subsidiaries, stockholders, owners,
directors, officers, employees, agents, attorneys, insurers, successors, or
assigns (including all such persons or entities that have a current and/or
former relationship with the Company) for any claims arising from or related to
the Employee’s employment with the Company, its parent or any of its affiliates
and subsidiaries and the termination of that employment.

These released claims also specifically include, but are not limited to, any
claims arising under any federal, state and local statutory or common law, such
as (as amended and as applicable) Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, and any other federal, state or local constitution, law, regulation or
ordinance governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees.

Furthermore, the Employee acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which the Employee was already entitled. The
Employee acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by the Employee to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present.
With respect to the claims released in the preceding sentences, the Employee
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Company or its predecessors, parent, affiliates,
subsidiaries, stockholders, owners, directors, officers, employees, agents,
successors, or assigns (including all such persons or entities that have a
current or former relationship with the Company), for the purpose of obtaining
any personal relief, nor assist or participate in any such proceedings,
including any proceedings brought by any third parties (except as otherwise
required or permitted by law). The Employee further acknowledges that he/she has
been advised by this writing that:

 

  •   he/she should consult with an attorney prior to executing this release;

 

  •  

he/she has at least twenty-one (21) days (or, in the event that the termination
of the Employee’s employment is in connection with an exit incentive or



--------------------------------------------------------------------------------

 

other employment termination program, forty-five (45) days) within which to
consider this release;

 

  •   he/she has up to seven (7) days following the execution of this release by
the parties to revoke the release; and

 

  •   this release shall not be effective until such seven (7) day revocation
period has expired.

The Employee agrees that the release set forth above shall be and remain in
effect in all respects as a complete general release as to the matters released.

 

EMPLOYEE

   

Shing Chang, Ph.D.

Date: